DETAILED ACTION
Non-final Office Action
Reissue
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This action is responsive to communications:  The instant application filed June 19, 2020 which is a reissue of application 14/794,679 (U.S. Patent No. 9,999,216, published June 19, 2018).
Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
Claims 1-4 were published in US Patent 9,999,216.  A preliminary amendment was filed concurrently with the application on June 19, 2020.  By way of the preliminary amendment, new claims 5-17 were added. Therefore, claims 1-17 are currently pending in the application.
Drawings
The drawings are objected to because:
With respect to figure 2, reference character “10” points to the head, but does not have an arrow at the end of the lead line. This makes it appear as if “10” is identifying just the head; not the decoy as a whole. With respect to figure 2-5, the eyebolt “16” is located inside the body “30”, but in figures 9 and 10, the eyebolt appears to be below the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a neck, partially submerged in the water of upper and lower reservoirs”, “wherein the neck is configured to rotate within the upper and lower reservoirs” (claim 5. Emphasis examiner) must be shown in the drawings. In addition, there is no drawing showing the claim limitations “cylindrical opening” (claim 5), “cylindrical walls” (claim 5), “cylindrical channel” (claim 6) and “a position within cylinder that houses reservoirs” (claim 12. There is no cylinder that houses the reservoirs).  With respect to claim 17, the recitation of “further the body and the head are held in reasonable association via cylinder walls that house the upper and lower reservoirs” is not shown in the drawings either.
The spherical coordinates theta “θ” and phi “Φ” must be shown or the feature(s) canceled from the claim(s) (claims 2, 4, 11 and 17).  No new matter should be entered.
Patent Owner should also consider adding spherical coordinate rho “Ρ”, as rho is mentioned in the background of the specification- although there is no requirement. 
Amendments to the drawings must comply with 37 C.F.R. 1.173(a)-(b):
(a) Contents of a reissue application. An application for reissue must contain the entire specification, including the claims, and the drawings of the patent. No new matter shall be introduced into the application. No reissue patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent, pursuant to 35 U.S.C. 251. 
(1) Specification, including claims. The entire specification, including the claims, of the patent for which reissue is requested must be furnished in the form of a copy of the printed patent, in double column format, each page on only one side of a single sheet of paper. If an amendment of the reissue application is to be included, it must be made pursuant to paragraph (b) of this section. The formal requirements for papers making up the reissue application other than those set forth in this section are set out in § 1.52. 
(2) Drawings. Applicant must submit a clean copy of each drawing sheet of the printed patent at the time the reissue application is filed. If such copy complies with § 1.84, no further drawings will be required. Where a drawing of the reissue application is to include any changes relative to the patent being reissued, the changes to the drawing must be made in accordance with paragraph (b)(3) of this section. The Office will not transfer the drawings from the patent file to the reissue application.
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows: 

(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1)  and 1.821(c), but not for discs submitted under § 1.821(e)).  

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. 

(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84  and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All 

(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings. 

(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner. 

	

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification does not provide antecedent basis the claim limitation “a neck, partially submerged in the water of upper and lower reservoirs”, “wherein the neck is configured to rotate within the upper and lower reservoirs” (claim 5. Emphasis examiner). In addition, there is no antecedent basis for the claim limitations “cylindrical opening” (claim 5), “cylindrical walls” (claim 5), “cylindrical channel” (claim 6) and “a position within cylinder that houses reservoirs” (claim 12. There is no cylinder that houses the reservoirs).  With respect to claim 17, the recitation of “further the body and the head are held in reasonable association via cylinder walls that house the upper and lower reservoirs” lacks antecedent basis in the specification.
The disclosure is objected to because of the following informalities:
	In column 2, line 36, Patent Owner states “[t]urning to FIG. 7 and FIG. 8…”, but then describes reference characters and features found in figures 9-12.

	“All references throughout this application, for example patent documents including issued or granted patents or equivalents, patent application publications, and non-patent literature documents or other source material, are hereby incorporated by reference herein in their entireties, as though individually incorporated by reference, to the extent each reference is at least partially not inconsistent with the disclosure in the present application (for example, a reference that is partially inconsistent is incorporated by reference except for the partially inconsistent portion of the reference)”

But there are no patented documents cited to incorporate by reference.
	In column 3, lines 5-11, Patent Owner states:
	“A portion of the disclosure of this patent document contains material which is subject to copyright protection. The copyright owner has no objection to the facsimile reproduction by anyone of the patent document or the patent disclosure, as it appears in the Patent and Trademark Office patent file or records, but otherwise reserves all copyright rights whatsoever.”

But there is no copyrighted material cited in the patent disclosure.

Appropriate correction is required.

Claims
The present reissue includes original claims 1-17.  Independent claims 1, 3, 5 and 12 are reproduced below. 
1 (original). A decoy for luring waterfowl with realistic water fowl movement, the decoy comprising:
a body, forming an upper reservoir configured to be partially filled with water; a neck, configured to be partially submerged in the water of the upper reservoir; a head, attached to the neck and configured to raise a neck center of gravity and lower a neck center of buoyancy;
wherein the neck is configured to rotate within the upper reservoir; a channel formed within the body;
an anchor attached to the neck by an anchor line passing through the channel; wherein the neck has a neck geometric metacenter, a neck metacentric height and a neck righting arm;

wherein the body righting arm is at least three times greater than the neck righting arm for all rolls greater than 5 degrees.
3 (original). A decoy for luring waterfowl with realistic water fowl movement, the decoy comprising:
a first assembly further comprising:
a body, forming an upper reservoir configured to be partially filled with water, and a channel, formed within the body; and a second assembly further comprising: a head attached to a neck,
wherein the neck is configured to be partially submerged in the upper reservoir, and wherein the head and neck are configured to rotate within the upper reservoir, and an anchor line, attached to the neck and further attached to an anchor, wherein the anchor line passes through the channel;
wherein the head, when rotating, causes the anchor line to push against the channel creating a force that limits further rotation of the head; and
wherein the first and second assemblies are only coupled by contact of the anchor line and the channel.
5 (new). A decoy for luring waterfowl with realistic water fowl movement, the decoy comprising:
a body, forming an upper and lower reservoir partially filled with water to water line by way of cylindrical opening through the body;
a neck, partially submerged in the water of upper and lower reservoirs; wherein the neck is offset from and unconnected to the body while within the cylinder walls that houses upper and lower reservoirs;
a head, attached to the neck and configured to raise a neck center of gravity and lower a neck center of buoyancy;
wherein the neck is configured to rotate within the upper and lower reservoirs independently of the body while being retained in the cylinder of the body that houses the reservoirs.
12 (new). A decoy for luring waterfowl with realistic water fowl movement, the decoy comprising:

a second assembly further comprising a head attached to a neck,
wherein the neck is configured to be partially submerged in the upper reservoir; such that the water in the reservoir separates the body from the neck; and
wherein the head and neck are configured to rotate within the upper reservoir independently of the body while maintaining a position within cylinder that houses reservoirs.

Claim Objections
The following is a quote from 37 C.F.R. 1.173(c)-(d) ((a) and (b) are quoted above. Please refer to them):
“(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1)The matter to be omitted by reissue must be enclosed in brackets; and 
(2)The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “U” and end with “/U” to properly identify the material being added.”

New claims 5-17 are objected to because of the following informalities:  
New claims 5-17 need to be underlined in their entirety as they are added relative to the patent (37 C.F.R. 1.173(d)(2)).  
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:
Claim 12 states “wherein the head and neck are configured to rotate within the upper reservoir independently of the body while maintaining a position within cylinder that houses reservoirs” should state –maintaining a position within a cylinder--. 
Appropriate correction is required.

Oath/Declaration

The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
From MPEP 1414, Roman Numeral II, (B), third paragraph:
“The ‘at least one error’ which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to these matters will not be reviewed by the examiner, and the applicant should be so informed in the next Office action. What is needed for the oath/declaration statement as to error is the identification of ‘at least one error’ relied upon. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration ‘states at least one error’ in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required . . . .” (emphasis examiner)

The error statement “[t]he applicant claimed less than he had the right to claim” does not “identify a single word, phrase, or expression . . . in an original claim, and how it renders the original patent wholly or partly inoperative or invalid,” as if required by MPEP 1414, Roman Numeral II, (B), third paragraph.
Further, Patent Owner has not identified “a claim” that the reissue application seeks to broaden. Patent Owner must do this if this is a broadening application.

Claim Rejections - 35 USC § 251
Claims 1-17 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.
Claims 5-9 and 12-15 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 
The determination for whether any newly presented claims are subject to recapture is made by the three step test for recapture (MPEP 1412.02):

For New Claim 5:
Step One:
New independent claim 5 is broader in at least one respect than the patented independent claim 1.
Claim 5 omits the claim limitations “wherein the neck has a neck geometric metacenter, a neck metacentric height and a neck righting arm; wherein the body has a body center of gravity, a body center of buoyancy, a body geometric metacenter, a body metacentric height and a body righting arm; wherein the body righting arm is at least three times greater than the neck righting arm for all rolls greater than 5 degrees.”

Step Two:
The broadened aspects of new claim 5 mentioned above relate to subject matter surrendered in applicant's responses filed in US Application 14/794,679.
In the amendment filed January 2, 2018, of 14/794,679, then applicant incorporated the limitations of dependent claim 3 into claim 1. Dependent claim 3 was indicated as containing allowable subject matter, if incorporated into independent claim 1, in the Non-Final Office action mailed October 4, 2017. Thus, the limitations of claim 3 contain Surrender Generating Limitations (SGLs), necessary for the patentability of claim 1.
Further, in the examiner’s Reasons for Allowance, mailed March 16, 2018, the limitations of dependent claim 3 was been established as critical to the patentability of claim 1, which included the limitations of claim 3.
The examiner’s Reasons for Allowance states, in pertinent part:
“With regards to independent claim 1, as outlined in the non-final office action of 10/4/2017, claim 3 including all intervening claims was indicated as being allowable if rewritten in independent form. In the present amendment, claims 2 and 3 have had their limitations placed into claim 1. Claim 1 now recites the features of a head and neck which are submerged in water in an upper reservoir formed in the body of a decoy. The closest prior art teaching this feature is US 2006/0123688 to Box et al. as seen in Figures 3, 4, and 14. However, this reference, even in combination with US 6560912 to Achepohl to provide an anchor line and anchor, does not teach or render obvious the particular geometry and construction of the head, neck, and body to provide the claimed centers of gravity, centers of buoyancy, righting arms, and metacentric heights, wherein the body righting arm is at least three times greater than the neck righting arm for all rolls greater than 5 degrees. This limitation would require impermissible hindsight in view of the present invention to modify the aforementioned combination of references.”


Step Three:
New independent claim 5 is narrower than patented claim 1 in at least one respect. The limitations added to new claim 5 that were not present in patented claim 1  are “a body, forming an upper and lower reservoir partially filled with water to water line by way of cylindrical opening through the body” (“to water line by way of cylindrical 
The above aspects, which make claim 5 narrower than patented claim 1 in some aspects, are considered to be materially narrowed in other aspects not related to the SGL. In other words, the added narrower limitations address different subject matter, than that subject matter which was necessary to define over the prior art.
See MPEP 1412.02 (C).
	
For New Claim 12:
Step One:
New independent claim 12 is broader in at least one respect than the patented independent claim 3.
Claim 12 omits the claim limitations “a channel, formed within the body”, “wherein the neck is configured to be partially submerged in the upper reservoir, and wherein the head and neck are configured to rotate within the upper reservoir” and “wherein the first and second assemblies are only coupled by contact of the anchor line and the channel”.

Step Two:
The broadened aspects of new claim 12 mentioned above relate to subject matter surrendered in applicant's responses filed in US Application 14/794,679.
In the amendment filed January 2, 2018, of 14/794,679, then applicant submitted a new claim 5.
The examiner called Applicant to conduct an Interview Summary on February 21, 2018, which stated:
“Examiner noted that the features of the present amendments are rendered obvious by the prior art because the head and neck components currently do not have to have any relationship with the reservoir. Examiner proposed amendments using language from claim 1 and discussed in the interview on 11/24/2017. An agreement was reached and is incorporated into the accompanying Examiner's Amendment.”
In the examiner’s Reasons for Allowance, mailed March 16, 2018, an amended claim 5 was presented which added the above quoted limitations.
Claim 5 was presented as follows:
A decoy for luring waterfowl with realistic water fowl movement, the decoy comprising: a first assembly further comprising:
a body, forming an upper reservoir configured to be partially filled with water,
and
a channel, formed within the body; and a second assembly further comprising: a head attached to a neck,
wherein the neck is configured to be partially submerged in the upper reservoir, and
wherein the head and neck are configured to rotate within the upper reservoir, and
an anchor line, attached to the neck and further attached to an anchor, wherein the anchor line passes through the channel; wherein the head, when rotating, causes the anchor line to push against the channel creating a force that limits further rotation of the head; and


The examiner’s Reasons for Allowance states, in pertinent part:
“With regards to independent claim 5, many prior art references including US 6560912, US 3408763, and US 2430645 teach a head and neck assembly connected to an anchor line teaches an upper reservoir in the body in which the head and neck assembly are partially submerged. The closest prior art therefore appears to be Box et al. as seen in Figures 14 and 15. Even if an anchor line and anchor were connected to the neck and passed through the channel, Box et al. expressly teaches that the head and neck are physically coupled with rings (100, 102) to the body to prevent separation thereof. It would therefore have required impermissible hindsight in view of the present invention to both add and anchor and an anchor line to Box et al. and at the same time to remove the physical coupling of the rings such that the only coupling between the first and second assemblies is the anchor line.”

From MPEP 1412.02 II (B)(2)(B), Example 2:
“(B) Example (2) - Amendment of the claims without argument:
The limitation omitted in the reissue claim(s) was added in the original application claims for the purpose of making the application claims allowable over a rejection or objection made in the application. Even though applicant made no argument on the record that the limitation was added to obviate the rejection, the nature of the addition to the claim can show that the limitation was added in direct reply to the rejection. This too will establish the omitted limitation as relating to subject matter previously surrendered. To illustrate this, note the following example:
The original application claims recite limitations A+B+C, and the Office action rejection combines two references to show A+B+C. In the amendment replying to the Office action, applicant adds limitation D to A+B+C in the claims, but makes no argument as to that addition. The examiner then allows the claims. Even though there is no argument as to the addition of limitation D, it must be presumed that the D limitation was added to obviate the rejection. The subsequent deletion of (omission of) limitation D in the reissue claims would be presumed to be a broadening in an aspect of the reissue claims related to surrendered subject matter. Accordingly, the reissue claims would be barred by the recapture doctrine (absent the addition of a materially narrowing limitation related to the surrendered subject matter). The above result would be the same whether the addition of limitation D in the original application was by way of applicant’s amendment or by way of an examiner’s amendment with authorization by applicant.” (emphasis examiner)

Step Three:
New independent claim 12 is narrower than patented claim 3 in at least one respect. The limitations added to new claim 12 that were not present in patented claim 3  are “a body, forming an upper and lower reservoir configured to be partially filled with water” (“and lower” is new and narrower), “such that the water in the reservoir separates the body from the neck”, and “wherein the head and neck are configured to rotate within the upper reservoir independently of the body while maintaining a position within cylinder that houses reservoirs” (“independently of the body while maintaining a position within cylinder that houses reservoirs” is a narrowing limitation).
 These limitations make claim 12 narrower than patented claim 3 in some aspects. 
The above aspects, which make claim 12 narrower than patented claim 3 in some aspects, are considered to be materially narrowed in other aspects not related to the SGL. In other words, the added narrower limitations address different subject matter, than that subject matter which was necessary to define over the prior art.
See MPEP 1412.02 (C).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 5, there is no support in the originally filed disclosure of “a neck, partially submerged in the water of upper and lower reservoirs”, “wherein the neck is configured to rotate within the upper and lower reservoirs” (Emphasis examiner). In addition, there is no support in the originally filed disclosure of the claim limitations “cylindrical opening” (claim 5), “cylindrical walls” (claim 5) and “cylindrical channel” (claim 6).
With respect to claim 12, there is no support in the originally filed disclosure of “wherein the head and neck are configured to rotate within the upper reservoir 
With respect to claim 17, there is no support in the originally filed disclosure of “further the body and the head are held in reasonable association via cylinder walls that house the upper and lower reservoirs.” Neither the drawings nor the specification mention any cylinder walls.
Since there is no support in the originally filed disclosure of the above claim limitations, they constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 5, it is not understood how the neck can be “partially submerged in the water of upper and lower reservoirs”, and how the neck is “configured to rotate within the upper and lower reservoirs” (Emphasis examiner). There is no explanation in the disclosure as to how this is achieved. Because of this, the scope of the claim(s) are unclear. In addition, it is not understood what is meant by the 
Further, with respect to claim 6, it is not understood what is meant by the claim limitations “further comprising a cylindrical channel formed within the body”. Again, There does not appear to be any cylindrical feature mentioned in the disclosure. This is unclear.
With respect to claim 12, the recitation of “wherein the head and neck are configured to rotate within the upper reservoir independently of the body while maintaining a position within cylinder that houses reservoirs” is confusing. There is no cylinder disclosed in the patent that houses the reservoirs. In addition, the body 30 that houses the head and neck and defines the reservoirs is not cylindrical in shape.
With respect to claim 17, the recitation of “further the body and the head are held in reasonable association via cylinder walls that house the upper and lower reservoirs” is confusing. There are no cylinder walls disclosed in the patent that houses the reservoirs. In addition, the body 30 that houses the head and neck and defines the reservoirs is not cylindrical in shape.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 13, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0123688 to Box et al (Box et al.).
With respect to claim 12, the publication to Box et al. teaches:
 A decoy 190 (figure 11) for luring waterfowl with realistic water fowl movement, the decoy comprising:
a first assembly further comprising a body 194, forming an upper 192 and lower 174 reservoir configured to be partially filled with water (see figure 11);
a second assembly 30 further comprising a head 50 attached to a neck 52,54,
wherein the neck is configured to be partially submerged in the upper reservoir (see figure 11); such that the water in the reservoir separates the body from the neck (see figure 11); and
wherein the head and neck are configured to rotate within the upper reservoir independently (para. 0041) of the body while maintaining a position within cylinder 204 that houses reservoirs.
With respect to claim 13, Box et al. teach the decoy further comprising a “channel” 196, formed within the body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, as best understood, is is/are rejected under 35 U.S.C. 103 as being unpatentable over Box et al. in combination with US 1,468,979 to Sherman.
Box et al. is considered to teach all recited subject matter with exception of further comprising an anchor line, attached to the neck and further attached to an anchor; wherein the anchor line passes through the channel.
The patent to Sherman teaches a duck decoy having a pivoting head/neck 5,6,7,8, further comprising further comprising an anchor line 11, attached to the neck (at 5- see figure 2) and further attached to an anchor 13.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Box et al. with an anchor line, attached to the neck and further attached to an anchor, in view of the teaching of Sherman, in order to prevent the decoy from floating away.
With respect to the limitation “wherein the anchor line passes through the channel”, once modified, the anchor line would pass through the channel 196 of Box et al.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,999,216 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
The patents to Achepohl and Rudolph, which were cited in the ‘216 patent, show the current state of the art in duck decoys with rotatable heads.
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900


Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday through Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /WCD/ and /GAS/